Citation Nr: 1532897	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (the Board) on an appeal from a March 2007 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for tinnitus.  A claim for service connection for tinnitus was received in December 2006.  

The Board, in pertinent part, remanded the issue on appeal for further development in October 2011 and May 2012.  As discussed in detail below, the Board is granting service connection for tinnitus.  As such, no discussion of compliance with the prior Board remand order is required. 

The issue of service connection for a dental disorder for the purposes of receiving VA outpatient treatment has been previously referred to the Agency of Original Jurisdiction (AOJ) in a December 2012 and October 2011 Board decision and remand, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran currently has tinnitus.  

2.  The Veteran was exposed to acoustic trauma during service as an electrical technician working on a flight line.  

3.  The Veteran has experienced continuous symptoms of bilateral tinnitus since service separation. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is granting the claim for service connection for tinnitus.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows the Veteran has tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

For a chronic disease such as tinnitus (as an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As adjudicated below, the Board is granting presumptive service connection for tinnitus based on continuity of symptomatology under 38 C.F.R. § 3.303(b); therefore, the additional service connection theories are rendered moot.  Theories of direct service connection under 38 C.F.R. § 3.303(d), presumptive service connection based on "chronic" symptoms in service under 38 C.F.R. § 3.303(b), presumptive service connection based on tinnitus manifesting within one year of service separation under 38 C.F.R. § 3.307, and secondary service connection under 
38 C.F.R. § 3.310 (2014) are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these additional theories of service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 
16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  Additionally, a lay person is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  

The Veteran contends generally that his current tinnitus was incurred in service and has continued since service separation.  He reported exposure to loud noises from jet engines while working as an electrical technician on the flight line.  The Veteran reported his tinnitus began during service around 1966 and worsened in the 1990s.  See December 2006 claim; April 2008 substantive appeal.  

After review of all the evidence, lay and medical, the Board finds that the evidence shows in-service loud noise exposure (acoustic trauma) from working on flight lines without hearing protection.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service as the DD Form 214 indicates a MOS of aircraft technician.  38 U.S.C.A. § 1154(a).  For these reasons, the Board finds that the Veteran was exposed to acoustic trauma during service.  

The Board next finds that the Veteran has a current tinnitus disability.  At November 2007 and June 2008 VA examinations, the Veteran reported recurrent, bilateral tinnitus.  See also December 2006 claim, April 2008 substantive appeal.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles,	 16 Vet. App. at 374.  The evidence in the record does not suggest that the Veteran's account of having tinnitus since service is inconsistent or less than credible.  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  In his December 2006 claim, the Veteran stated that his tinnitus began in March 1966.  While, at the November 2007 VA examination, it was reported that tinnitus had its onset in the mid-1990s, in the April 2008 substantive appeal, the Veteran clarified that the tinnitus existed from service but became an annoyance in the 1990s.  Additionally, at the June 2008 VA examination, the Veteran stated that his tinnitus began when he left the military, and, in a November 2008 lay statement, he further clarified that the statement that his tinnitus began in the mid-1990s was incorrect, but instead was present since separation from service and became more noticeable, louder, and annoying in the 1990s.  The Veteran continues to assert that tinnitus has existed since service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although there are minor inconsistencies in the Veteran's statements regarding the onset of tinnitus, the Board finds the Veteran's repeated statements that his tinnitus existed since service to be credible.  In the original application for service connection in 2006, the Veteran claimed his tinnitus began in service.  The only inconsistent statement regarding the onset of the Veteran's tinnitus is from the November 2007 VA examination, where it was reported the tinnitus began in the mid-1990s.  The Veteran since has clarified and continued to assert that the tinnitus worsened in the mid-1990s, but had been present since service separation.  

Although the Veteran was not specifically diagnosed with a tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued to worsen since service separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Four VA medical opinions regarding the etiology of the Veteran's tinnitus have been obtained.  While the VA examiner each time opined that the tinnitus is less likely than not caused by in-service noise exposure or associated with the Veteran's service-connected hearing loss, for each opinion, the medical examiner relied on an inaccurate factual premise that the tinnitus had its onset in the mid-1990s.  See February 2013 VA examination report, November 2011 VA examination report, June 2008 VA examination report, November 2007 VA examination report.  As discussed above, the Board finds as facts that the Veteran was exposed to acoustic trauma during service and has experienced symptoms of tinnitus since service separation.  A medical opinion based upon an inaccurate factual premise (of non-continuous tinnitus symptoms after service) has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the VA examination reports are of no probative value.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


